—Order, Supreme Court, New York County (Harold Tompkins, J.), entered September 19, 1997, which denied plaintiff’s motion to amend the complaint to increase the ad damnum clause and for transfer of the action to Supreme Court from the Civil Court pursuant to CPLR 325 (b), unanimously affirmed, without costs.
Transfer to Supreme Court was properly denied because at the time the motion therefor was made, a stipulation discontinuing the action was in effect, and thus there was no action pending within the meaning of CPLR 325 (b) to be transferred (cf., Anderson v Monticup, 124 AD2d 320). In any event, the proposed amended complaint fails to allege facts that, if true, indicate damages beyond the jurisdiction of the Civil Court (see, Matter of Victor v de Maziroff, 275 App Div 69, affd 300 NY 686). Concur — Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.